Title: III. List of Interim Appointments from the State Department, [on or before 26 December 1801]
From: Jefferson, Thomas
To: 


            
              [on or before 26 Dec. 1801]
            
            List of appointments made by the President of the United States, in the recess of the Senate.
            
              
                E.P.
                Alexander James Dallas, Attorney of the United States for the Eastern District of Pennsa., Vice John W. Kittera.
              
              
                E.P.
                John Smith, Marshal of the same District; vice John Hall
              
              
                W.P.
                James Hamilton, Attorney for the Western District
              
              
                W.P.
                Presley Carr Lane, Marshal for the same District
              
              
                Verm.
                David Fay, Attorney for the Vermont District, in place of A. Marsh.
              
              
                Verm.
                John Willard, Marshal, Vice Jabez G. Fitch.
              
              
                Col.
                
   
   
   George Gilpin, William Fitzhugh, Francis Peyton, Richard Conway, Elisha Cullen Dick, Charles Alexander Jr. George Taylor, Jonah Thompson, Abraham Faw, John Herbert, Alexander Smith, Cuthbert Powell Peter Wise Jr. Jacob Houghman and Thomas Darne
   }
   Justices of the Peace for Alexandria County in the District of Columbia.
   
   
   
   Daniel Reintzel, Thomas Corcoran, Thomas Addison, Abraham Boyd, Benjamin Moore, John Mason, William Thornton, Benjamin Stoddert, William Hammond Dorsey, Joseph Sprigg Belt, District of Columbia. Daniel Carroll, Cornelius Cunningham, Thomas Peter, and Robert Brent
   }
   Justices of the Peace for the County of Washington in the District of Columbia.
   
   

              
              
                Col.
                John Thompson Mason, Attorney for the District of Columbia
              
              
                Col.
                Daniel Carroll Brent, Marshal of the same.
              
              
                Col.
                William Kilty, of Maryland, Chief Judge of the Circuit Court of the United States for the District of Columbia, Vice Thomas Johnson resigned.
              
              
                E.Virg.
                Joseph Scott, Marshall of the Eastern District of Virginia, vice David Meade Randolph.
              
              
                Col.
                John Hewitt, Register of Wills for the County of Washington in the District of Columbia.
              
              
                N.H.
                Wiliam Gardner, of N Hampshire, Commissr. of Loans for that State Vice John Pierce.
              
              
                N.Y.
                Edward Livingston, Attorney of the District of New York, vice Richard Harrison.
              
              
                N.Y.
                John Swartwout, Marshal of the same District in place of Aquilla Giles.
              
              
                Col.
                Walter Jones Jr. of Columbia District, Attorney for the Potomac District.
              
              
                Col.
                William Baker, Marshal of the same District
              
              
                W.V.
                John Monroe, Attorney for the Western District of Virginia
              
              
                W.V.
                Andrew Moore, Marshal of the same District
              
              
                R.I.
                David Leonard Barnes, Judge of the District Court for the District of Rhode Island, vice Benj. Bourne, appointed a Circuit Judge
              
              
                N.C.
                Henry Potter, of North Carolina, a Judge of the Circuit Court of the US. for the fifth Circuit, vice John Sitgreaves declined
              
              
                Genl.
                Albert Gallatin, Secretary of the Treasury of the U States, vice Samuel Dexter resigned.
              
              
                Col.
                George Gilpin, of Columbia District, Judge of the Orphans Court for the County of Alexandria in the said District
              
              
                Mis.
                William C. C. Claiborne, of Tennessee, Governor of the Mississippi Territory, vice W. Sargent, whose term expired
              
              
                Mar.
                Reuben Etting, Marshal of the Maryland District Vice David Hopkins.
              
              
                R.I.
                David Howell, Attorney for the District of Rhode Island vice David L Barnes, appointed a Judge.
              
              
                N.J.
                George Maxwell, Attorney for the New Jersey District vice Lucius H Stockton resigned.
              
              
                W.N.Y.
                Hermanus H. Wendell, of New York State, Marshal of the Albany District.
              
              
                N.W.T.
                William McMillan, of the North Western Territory, Attorney for the District of Ohio.
              
              
                N.W.T.
                James Findlaye, Marshal of the same District
              
              
              
                K.
                Joseph Crockette, Marshal for the District of Kentucky—Vice Samuel McDowell—
              
              
                D.
                Joel Lewis, Marshal of the Delaware District, Vice Hamilton whose term expired.
              
              
                S.C.
                Dominic Augustin Hall, of South Carolina, Chief Judge of the Circuit Court of the U.S. for the fifth Circuit vice Thomas Bee, who declined
              
              
                N.H.
                John S. Sherbourne, Attorney for the New Hampshire District vice Jeremiah Smith, appointed a Judge
              
              
                Genl.
                Robert Smith, Secretary of the Navy of the U States, vice Benjamin Stoddert resigned.
              
              
                Indians
                
   
   
   James Wilkinson, Benjamin Hawkins and Andrew Pickins
   }
   Commrs. of the U.S. to Treat with the Creek, Choctaw, Chickasaw, & Cherokee Nations of Indians
   
   

              
              
                Maine
                Silas Lee, of Massachusetts, Attorney for the District of Maine Vice Daniel Davis, appointed to a State office.
              
              
                Mas.
                George Blake Attorney of Massachusetts, Vice Harrison G Otis
              
              
                N.J.
                John Heard of New Jersey, Marshal for that District in place of Thomas Lowry.
              
              
                G.
                William Stephens of Georgia, Judge of the District Court for Georgia District, Vice Joseph Clay resigned
              
              
                Indians.
                William R. Davie, of N Carolina, Commissioner to hold a treaty with the Tuscarora nation of Indians.
              
              
                G.
                James Alger, of Georgia, Commissioner of Loans in that State Vice Richard Wylley.
              
              
                N.Y.
                James Nicholson, of New York, Commissioner of Loans for that State, vice Mathew Clarkson.
              
              
                Genl.
                Gideon Granger, Post Master General of the U.S. vice Joseph Habersham resigned.
              
              
                Genl.
                Thomas Tudor Tucker, of South Carolina, Treasurer of the U States vice Saml. Meredith resigned.
              
              
                N.J.
                James Lynn of N Jersey, Supervisor of the U.S. in the District of N Jersey—vice A. Dunham
              
              
                P.
                Peter Muhlenberg, of Pennsa, Supervisor for the district of Pennsa. vice Henry Miller
              
              
                Con.
                Ephraim Kirby of Connecticut Supervisor for that District Vice J. Chester
              
              
                N.Y.
                Samuel Osgood of New York Supervisor for the District of New York, vice N. Fish
              
              
                N.H.
                Joseph Whipple, of New Hampshire, Collector for the District of Portsmouth Vice Thomas Martin
              
              
                N.W.T.
                David Duncan, of North Western Territory, Collector for the District of Michillimakinac
              
              
                Con.
                Alexander Wolcott, of Connecticut, Collector for the District of Middleton vice Chauncy Whittlesey.
              
              
              
                Maine
                Josiah Hook, of Massachusetts, Collector for the District of Penobscot; also Inspector of the Revenue for the port of Penobscot, vice John Lee.
              
              
                Maine
                Jonas Clark, of Massachusetts, Inspector of the Revenue for the Port of Kennebunk.
              
              
                Virg
                Mount Edward Chisman, of Virginia, Collector for the District of Hampton; also Inspector of the Revenue for the port of Hampton—.
              
              
                N.W.T.
                Thomas Worthington, of the North Western Territory, Inspector of the Revenue for the Survey forming the “North West” District.
              
              
                G.
                Thomas De Mattos Johnson, of Georgia, Collector for the District of Savannah. Vice James Powell
              
              
                Col.
                John Oakley, of Columbia District, Collector for the District of George Town; also Inspector of the Revenue for the said Port, vice James M. Lingan resigned
              
              
                Virg.
                Isaac Smith, of Virginia, Collector for the District of Cherrystone.
              
              
                 
                Josiah Hook, of Massachusetts, Inspector of the Revenue for the port of Penobscot.
              
              
                 
                Consuls & Commercial Agents
              
              
                […]
                Tobias Lear, of Virginia, General Commercial Agent in the Island of St Domingo, vice E. Stevens, resigned
              
              
                […]
                William Lee, of Massachusetts, Commercial Agent for the Port of Bordeaux, in France, vacant
              
              
                F.D
                Edward Jones, of Columbia District, Commercial Agent in the Island of Guadaloupe, vacant
              
              
                F.
                The Sieur de La Motte, a citizen of the French Republic, Vice Commercial Agent, for the Port of Havre De Grace vacant
              
              
                F.D
                Thomas Aborn, of Rhode Island, Vice Commercial Agent of the United States for the Port of Cayenne, vacant
              
              
                F.
                Peter Dobell, of Pennsa, Commercial Agent for the Port of Havre de Grace, in France, vacant
              
              
                F.
                Fulwar Skipwith, of Virginia Commercial Agent for the City of Paris, vacant
              
              
                E.
                John J Murray, of New York, Consul of the United States for the Port of Glasgow, in Scotland, vacant
              
              
                F.
                James Blake, of Pennsa, Commercial Agent of the United States for the City of Antwerp—vacant
              
              
                S.D.
                John E. Caldwell, of Pennsa, Commercial Agent of the United States for the City of St. Domingo, vice James Blake appointed to Antwerp
              
              
                M.
                Joseph Pulis, of the Island of Malta, Consul of the United States for the Island of Malta, vacant.
              
              
                E.
                George W Erving, of Massachusetts, Consul of the United States for the Port of London, vice S. Williams.
              
              
                F.D.
                William Buchanan, of Maryland, Commercial Agent of the United States for the Isles of France, [and] Bourbon, vice Jacob Lewis.
              
              
              
                F.
                The Sieur Etienne Cathalan the younger, Commercial Agent of [the] United States, for the port of Marseilles, vacant
              
              
                S.D.
                Daniel Clark, of New Orleans, Consul of the United States for the Port of New Orleans; vice E. Jones
              
              
                F.
                Theodore Peters of Bordeaux in France, Vice Commercial Agent for the Port of Bordeaux, vacant
              
              
                F.
                Thomas T. Gantt, of Maryland, Commercial Agent of the US. for the Port of Nantz, in France, vacant
              
              
                F
                Francis L Taney, of Maryland, Commercial Agent of the US for the Port of Ostend, vacant
              
              
                A
                Jacob Lewis, of Massachusetts, Consul of the United States for the Port of Calcutta, in the Province of Bengal, vacant
              
              
                S
                Joseph Yznardi, of Spain, Consul of the U States, at Cadiz vice Joseph M. Yznardi
              
              
                F
                William Patterson, of New York, Commercial Agent of the U.S. for the Port of L’Orient in France.
              
              
                F.
                Charles D Coxe, of Pennsa. Commercial Agent for the Port of Dunkirk, in France.
              
              
                […]
                Bartholomew Dandridge, Commercial Agent of the U States for Port Republican, in the Island of St Domingo
              
              
                A.
                Thomas Hewes, of Massachusetts Consul of the U States for the Port of Batavia in the Island of Java vacant
              
              
                Genl.
                Charles Pinckney Minister Plenipotentiary of the United States to the Court of Madrid, vice D. Humphreys
              
              
                Genl.
                John Graham, of Kentucky, Secretary of the Legation, vacant
              
              
                [Genl.]
                Thomas Sumter Jr. Secretary of the Legation to the French Republic, vacant
              
              
                 
                Collectors of the Customs continued
              
              
                R.I.
                Jonathan Russell, of Rhode Island Collector for the District of Bristol. This gentleman was nominated by Mr. Adams & the appointment concurred in by the Senate: but no commission having been been made out he received a temporary one from President Jefferson
              
              
                Con.
                Samuel Bishop, of Connecticut, Collector for the District of New Haven, vice E Goodrich.
              
              
                Indiana
                William Chribbs of the Indiana Territory, Inspector of the Revenue for the port of Massac; also Collector for the District of Massac.
              
              
                N.J.
                Daniel Marsh, of New Jersey, Collector for the District of Perth Amboy; also Inspector of the Revenue for the several ports within the District of Perth Amboy, vice Bell
              
              
                N.Y.
                David Gelston of New York, Collector for the District of New york, Vice Joshua Sands.
              
              
                N.C.
                Malachi Jones, of N Carolina Surveyor for the Port of Currituck.
              
            
           